Citation Nr: 9926363	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for fractures of 
the right and left mandibles, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for scars of the 
lower lip, chin, and neck, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
wound of the cervical spine and right shoulder, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
wounds of the left upper forearm, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of mandible fractures are 
currently manifested by slight limitation of motion which 
results in mild loss of masticatory function.


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 10 
percent, for residuals of fractures of the mandible are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 3.321, 4.150 Diagnostic Code 9904 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the mandible fractures disability have been properly 
developed.  There is no indication that there are additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his mandible fractures disability 
has worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for residuals of fractures of the right 
and left mandibles was granted via a rating decision of 
January 1970.  An evaluation of noncompensable was assigned.  
This evaluation was increased to 10 percent, effective June 
6, 1996, by a rating decision of September 1998.

The report of a VA dental examination, conducted in May 1998, 
shows the veteran giving a history of gun shot wound to the 
right face penetrating mandible and maxilla with avulsive 
loss of bone and mid body of right anterior mandible plus 
loss of teeth in the immediate vicinity.

Physical examination showed a palpable mandibular defect in 
the right anterior mandible.  He was missing multiple teeth 
to include 1, 2, 3, 14, 15, 16, 17, 19, 20, 28, 29, 30, 31, 
and 32.  Teeth 28, 29, and 30 were lost secondary to the 
gunshot wound injuries.  The veteran was able to open 
adequately and had adequate right and left excursive 
movements.  He had a 1.5 x 2 cm defect in the body of the 
right anterior mandible on radiograph.

Panoramic radiograph revealed the above mentioned tooth 
losses, mandibular defect, and in addition, he had multiple 
shrapnel fragments located over the maxilla and mandibular 
areas and the cervical spine areas.  

The examiner noted that the veteran underwent a Caldwell-Luc 
procedure in 1980 and repair of a chronic fistulas track of 
his maxillary sinus secondary to the shrapnel wounds.  This 
was successful and has improved that function since that 
time.  In 1976 he underwent embolization procedure in the 
area of the mandibular defect in order to stop massive type 
of hemorrhage from a probable arterial venous malformation.  
This has not caused any particular problem since that time.  

The diagnosis was multiple maxillary mandibular defects 
secondary to gunshot injuries to the face with particular 
emphasis on mandibular avulsive defect, right anterior body 
of the mandible.

The Board notes the veteran's testimony at his personal 
hearing, conducted in June 1999.  He stated that he 
experiences pain if he opens his mouth wide.  He reported 
that he cannot chew gum, but that he is not on any restricted 
diet.  He stated that he sometimes catches his jaw trying to 
lock when he yawns or sneezes, but he has never had a locking 
of the jaw.  He stated that he would have difficulty eating a 
hard steak but not otherwise with any foods.

The objective medical evidence of record indicates that the 
veteran's residuals of fractures of the mandible result in 
moderately impaired masticatory function due to limitation of 
motion.  The mandibular disability is currently evaluated 
under 38 C.F.R. § 4.150 Diagnostic Code 9904 for malunion of 
the mandible.  Ratings under this diagnostic code are 
dependent upon degree of motion and relative loss of 
masticatory function.  A 10 percent rating is assigned if 
there is moderate displacement.  A 20 percent evaluation 
requires a finding of severe displacement.

Under Diagnostic Code 9903 a 10 percent evaluation is 
assigned for nonunion of the mandible which is moderate in 
degree.  A 30 percent evaluation is assigned if nonunion is 
severe.  Under Diagnostic Code 9901 and 9902 ratings are 
assigned for the complete, or half, loss of the mandible.  
The evidence does not show loss of half of the mandible, or 
nonunion, therefore ratings under these codes are not 
appropriate.  The evidence also does not show a severe 
condition.  The veteran has testified that he has minimal 
loss of practical masticatory function.  Exam findings showed 
he was able to open adequately and had adequate right and 
left excursive movements.


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for residuals of fractured right and left mandible 
is denied.


REMAND

Service connection for scars of the lower lip, chin, and neck 
was granted by a rating decision of January 1970.  An 
evaluation of 10 percent was assigned.  Early VA medical 
reports, and the veteran's testimony at his hearing indicate 
that he has a scar on his neck.  On VA examination in August 
1969 this was noted to be an 8 inch long postoperative scar.

The report of a VA scars examination, conducted in May 1998, 
shows the veteran giving a history of scars due to mortar 
shrapnel.  Physical examination showed he had a 1 1/2 cm 
slanting, firm, slightly red scar of the lower lip; and a 4 
cm slanting, firm, scar of the chin.  There was no loss of 
function of the lip or chin.  There was no limitation of 
motion involved in the scar or jaw area.  No findings 
involving the neck scar are noted.  The Board concludes that 
a further examination, and a report which includes findings 
regarding the neck scar should be obtained.

The Board further notes that the rating decision of January 
1970 assigned a single 10 percent evaluation for three scars.  
The RO should re-examine this claim following the examination 
and determine whether each individual scar warrants a 
compensable evaluation.  Except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25 (1997).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14 
(1997).  However, in Esteban, the Court ruled that the 
veteran, who had residuals of injury to the right side of his 
face, was entitled to separate ratings for disfigurement, a 
painful scar and muscle injury.

The Board further notes that, with regard to the veteran's 
claims for an increased evaluation for a left upper forearm 
disability, and for a cervical spine and right shoulder 
disability, the VA examination reports of May 1998 are 
incomplete.  The examination reports for spine, muscle, and 
joints examinations consist of what are apparently the 
answers to a set formula of questions, however, the questions 
are not included in the report.  The answers, standing alone, 
are subject to incorrect or inadequate interpretation.  

The Board does note, however, that the VA joints examination 
shows a diagnosis of possible degenerative joint disease of 
the left shoulder due to shrapnel.  The veteran is not 
currently rated for such disability.  This examination also 
shows a statement that the veteran received shrapnel wounds 
of the right forearm and left shoulder.  Service medical 
records and prior VA records show shrapnel wounds of the 
right shoulder and left upper forearm.  The Board surmises 
that this examination report is incorrect.  A determination 
regarding separate ratings for the veteran's cervical spine 
and right shoulder disabilities should be made, in light of 
the possibility that the May 1998 examination report actually 
shows degenerative joint disease of the right shoulder due to 
shrapnel

The Board concludes that the veteran should be re-examined 
and assigned separate ratings for each of his facial and neck 
scars.  He should be re-examined and assigned separate 
ratings for his right shoulder and cervical spine disorders, 
if appropriate.  He should also be re-examined and re-
evaluated for his left upper forearm disability.

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran should be afforded an new 
VA examination for scars.  Specific 
findings regarding all facial and neck 
scars should be included, to specifically 
include the 8 inch post-operative neck 
scar noted on VA examination in August 
1969.  Separate ratings should then be 
assigned for each scar, as appropriate.

2.  The veteran should be afforded new VA 
examinations for cervical spine, muscles, 
and joints regarding his service 
connected disabilities.  The reports of 
these examinations should be complete and 
should include both questions and 
answers.  These reports should 
specifically address whether the report 
of the VA joints examination of May 1998 
incorrectly reported degenerative joint 
disease of the left shoulder when this 
disorder, in fact, involved the right 
shoulder.  If findings indicate 
degenerative joint disease secondary to 
shrapnel wounds that disability should be 
rated separately from the cervical spine 
disability.

3.  The veteran's left upper forearm 
disability should be re-evaluated by the 
RO in light of the completed 
examinations, as indicated above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Upon completion of the above described items the RO should 
re-evaluate the veteran's claims for increased ratings for 
scars, right shoulder and cervical spine disabilities, and 
left upper forearm disabilities.  If the results remain 
adverse the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.



		
	M. W. GREENSTEET
	Member, Board of Veterans' Appeals







